UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance For the period ended November 30, 2010 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-10 Class A 0.21 2.91 3.95 4.14 0.21 15.40 47.32 3.24 Class B 1.30 2.74 3.80 4.91 1.30 14.48 45.26 2.64 Class C 2.59 3.06 3.63 1.09 2.59 16.28 42.80 2.64 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.96%, Class B  1.71% and Class C  1.71%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Tax-Free Bond Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index Class B 2 11-30-00 $14,526 $14,526 $16,831 Class C 2 11-30-00 14,280 14,280 16,831 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of 11-30-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2010 with the same investment held until November 30, 2010. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,003.70 $4.82 Class B 1,000.00 1,000.00 8.52 Class C 1,000.00 999.00 8.52 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Tax-Free Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2010, with the same investment held until November 30, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,020.30 $4.86 Class B 1,000.00 1,016.50 8.59 Class C 1,000.00 1,016.50 8.59 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.96%, 1.70% and 1.70% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 Holdings 1 Foothill Eastern Transportation Corridor Agency, Zero, 1-1-19 4.8% Madera County Certificates of Participation, 6.500%, 3-15-15 2.9% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 2.0% Commonwealth of Massachusetts, 5.500%, 12-1-24 1.9% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 1.9% Triborough Bridge & Tunnel Authority, 5.000%, 11-15-33 1.9% San Bernardino County, 5.500%, 8-1-17 1.7% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.7% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.7% JEA Electric System Revenue, 5.000%, 10-1-38 1.6% Sector Composition General Obligation Bonds 6% Development 5% Revenue Bonds Pollution 5% Transportation 21% Water & Sewer 5% Utilities 17% Education 4% Health Care 7% Facilities 2% Tobacco 6% Other Revenue 16% Airport 5% Short-Term Investments & Other 1% Quality Composition AAA 26% AA 35% A 20% BBB 13% BB 5% Short-Term Investments & Other 1% 1 As a percentage of net assets on 11-30-10. Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 11-30-10. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 11-30-10 and do not reflect subsequent downgrades, if any. 10 Tax-Free Bond Fund | Semiannual report Funds investments As of 11-30-10 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.68% (Cost $456,499,028) Alabama 0.42% Birmingham Special Care Facilities Financing Authority, Childrens Hospital 6.125 06-01-34 $2,000,000 2,066,153 Arizona 2.70% Arizona Health Facilities Authority, Phoenix Memorial Hospital (H) 8.200 06-01-21 2,150,000 22 Maricopa County Pollution Control Corp., El Paso Electric Co. Project, Series B 7.250 04-01-40 1,000,000 1,114,240 Phoenix Civic Improvement Corp. District, Series B (Zero Coupon Steps up to 5.500% on 7-1-13) (D) Zero 07-01-28 1,000,000 916,730 Salt River Project Agricultural Improvement & Power District Electric System, Electric, Power & Light Revenues, Series A 5.000 01-01-33 7,000,000 7,205,800 Salt River Project Agricultural Improvement & Power District Electric System, Electric, Power & Light Revenues, Series A 5.000 01-01-39 4,000,000 4,090,600 California 16.78% Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls Zero 01-15-25 5,000,000 1,843,550 Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity, Series A Zero 01-01-19 30,000,000 23,787,900 Los Angeles Department of Water & Power, Electric, Power & Light Revenues, Series A 5.000 07-01-39 3,490,000 3,538,511 M-S-R Energy Authority, Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 2,874,625 Madera County Certificates of Participation 6.500 03-15-15 13,185,000 14,099,775 San Bernardino County, Medical Center Financial Project, Series B (D) 5.500 08-01-17 8,195,000 8,504,689 San Bernardino County, Medical Center Financing Project 5.500 08-01-22 2,500,000 2,640,600 San Diego Redevelopment Agency, City Heights, Series A 5.750 09-01-23 25,000 23,867 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-14 5,000,000 4,812,850 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 Maturity Rate (%) date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-17 $4,900,000 $4,307,198 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-20 2,000,000 1,506,900 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Series A 5.650 01-15-17 10,000,000 9,481,000 Santa Ana Financing Authority, Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 2,000,000 2,296,020 State of California, Highway Improvements 5.500 03-01-40 3,000,000 3,004,020 Colorado 3.03% Colorado Springs Utilities Revenue, Series C 5.250 11-15-42 2,825,000 2,936,616 Denver, Colorado City & County Airport Revenue, Series A 5.250 11-15-36 5,000,000 5,096,500 Northwest Parkway Public Highway Authority, Highway Revenue Tolls, Prerefunded to 6-15-11, Series D 7.125 06-15-41 2,865,000 3,018,106 Public Authority for Colorado Energy, Natural Gas Revenue 6.250 11-15-28 3,500,000 3,860,535 Connecticut 0.63% Connecticut State Health & Educational Facility Authority, Yale University, Series Z3 5.050 07-01-42 3,000,000 3,129,510 District of Columbia 4.10% District of Columbia 6.500 05-15-33 5,000,000 5,064,900 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-33 6,565,000 1,578,423 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-35 6,470,000 1,318,004 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-36 7,250,000 1,381,778 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series A 5.250 10-01-44 4,500,000 4,592,115 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series C (Zero Coupon Steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,287,143 Metropolitan Washington DC Airports Authority, Series C 5.125 10-01-39 5,000,000 5,007,650 Florida 7.05% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 926,450 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,287,960 Capital Projects Finance Authority, College & University Revenue, Series G 9.125 10-01-11 690,000 602,846 Capital Trust Agency, Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950 10-01-33 3,000,000 3,473,670 12 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Florida (continued) Crossings at Fleming Island Community Development District, Recreations Facilities Improvements, Series C 7.100 05-01-30 $1,000,000 $996,790 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 603,675 JEA Electric System Revenue, Series Three  D-2 5.000 10-01-38 8,000,000 8,130,800 Miami-Dade County Aviation Revenue, Miami International Airport, Series A-1 5.375 10-01-41 3,000,000 3,019,590 Miami-Dade County Aviation Revenue, Miami International Airport, Series A 5.500 10-01-36 3,250,000 3,308,890 Miami-Dade County Water & Sewer Revenue, Water Revenue 5.000 10-01-34 5,000,000 5,007,350 Orange County School Board, School Improvements, Series A (D) Zero 08-01-13 5,000,000 4,782,900 Orlando Utilities Commission, Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 2,200,000 2,591,776 Georgia 2.36% Atlanta Tax Allocation, Eastside Project, Series B 5.600 01-01-30 1,000,000 950,490 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 170,129 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 169,802 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 70,063 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series BB 5.700 01-01-19 980,000 1,108,449 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,895,000 5,505,994 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,585,680 Monroe County Development Authority, Oglethorpe Power Corp., Series A 6.800 01-01-12 1,000,000 1,051,600 Illinois 3.61% Chicago Board of Education, Series A 5.500 12-01-30 3,650,000 3,898,237 Chicago Tax Increment Revenue, Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 2,962,320 Illinois Development Finance Authority, Edison Project (D) 5.850 01-15-14 3,000,000 3,285,060 Illinois Finance Authority, Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,669,665 Lake County Community Consolidated School District No: 24 Zero 01-01-22 2,440,000 1,399,145 Round Lake Lakewood Grove Special Service Area No: 1, Prerefunded to 3-1-13 6.700 03-01-33 1,000,000 1,130,320 Will County Community Unit School District No: 365 Zero 11-01-21 5,780,000 3,440,834 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Indiana 0.65% Indiana Finance Authority, Duke Energy, Series B 6.000 08-01-39 $3,000,000 3,210,900 Kentucky 2.01% Kentucky Economic Development Finance Authority, Louisville Arena, Series A-1 (D) 6.000 12-01-33 1,000,000 1,055,530 Kentucky Economic Development Finance Authority, Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 2,043,306 Kentucky Economic Development Finance Authority, Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,384,717 Kentucky State Property & Buildings Commission, Project No: 93 (D) 5.250 02-01-29 3,250,000 3,439,930 Louisiana 0.83% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Projects 6.750 11-01-32 2,500,000 2,556,800 Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Projects, Series A 6.500 11-01-35 1,500,000 1,522,860 Massachusetts 7.08% Commonwealth of Massachusetts, Series C 5.500 12-01-24 8,000,000 9,524,960 Massachusetts Bay Transportation Authority, Sales Tax Revenue, Series A-2 Zero 07-01-26 13,595,000 6,724,087 Massachusetts Development Finance Agency, Harvard University, Series B 5.000 10-15-40 2,500,000 2,645,675 Massachusetts Health & Educational Facilities Authority, Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 4,111,905 Massachusetts Health & Educational Facilities Authority, Partners HealthCare, Series C 5.750 07-01-32 85,000 86,387 Massachusetts State Department of Transportation, Highway Revenue Tolls 5.000 01-01-37 5,000,000 5,014,250 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 75,000 75,353 Massachusetts Water Resources Authority, Water Revenue, Series A 5.000 08-01-40 6,500,000 6,700,720 Michigan 0.23% Detroit Water Supply System Revenue, Water Revenue, Second Lien, Series B 7.000 07-01-36 1,000,000 1,132,210 Missouri 0.62% Fenton Tax Increment Revenue, Public Improvements, Prerefunded to 10-1-11 7.000 10-01-21 955,000 1,014,134 Missouri State Health & Educational Facilities Authority, Childrens Mercy Hospital 5.625 05-15-39 2,000,000 2,020,720 14 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Nebraska 1.30% Central Plains Energy Project Revenue, Natural Gas Revenue, Series A 5.250 12-01-20 $4,970,000 5,014,283 Omaha Public Power District, Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,400,976 New Hampshire 0.26% New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10-01-24 1,250,000 1,276,138 New Jersey 4.43% New Jersey State Turnpike Authority, Highway Revenue Tolls, Series I 5.000 01-01-35 3,750,000 3,837,825 New Jersey State Turnpike Authority, Series E 5.250 01-01-40 4,500,000 4,643,325 Tobacco Settlement Financing Corp., Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,540,920 Tobacco Settlement Financing Corp., Prerefunded to 6-1-13 6.750 06-01-39 5,000,000 5,738,000 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,420,000 3,056,591 New York 14.60% Brooklyn Arena Local Development Corp., Barclays Center Project 6.000 07-15-30 2,500,000 2,556,150 Brooklyn Arena Local Development Corp., Barclays Center Project 6.250 07-15-40 2,000,000 2,065,780 New York City Industrial Development Agency, 7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,000,540 New York City Industrial Development Agency, Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,514,475 New York City Municipal Water Finance Authority, Water Revenue, Series 2009-EE 5.250 06-15-40 5,000,000 5,202,250 New York City Municipal Water Finance Authority, Water Revenue, Series GG-1 5.000 06-15-39 10,000,000 10,237,100 New York City Transitional Finance Authority, Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 2,995,000 3,203,093 New York City Transitional Finance Authority, Income Tax Revenue, Series A (Zero Coupon Steps up to 14.000% on 11-1-11) Zero 11-01-29 5,000,000 4,932,650 New York City Transitional Finance Authority, Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,097,920 New York City Transitional Finance Authority, Income Tax Revenue, Series S-3 5.375 01-15-34 2,000,000 2,109,520 New York Liberty Development Corp., Goldman Sachs Headquarters 5.250 10-01-35 3,500,000 3,499,755 New York State Dormitory Authority, College & University Revenue, Series B 7.500 05-15-11 145,000 149,431 New York State Dormitory Authority, Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,552,125 New York State Dormitory Authority, State University Education Facilities, Series A 5.500 05-15-19 1,000,000 1,148,360 New York State Housing Finance Agency, College & University Revenue, Escrowed to Maturity, Series A 8.000 05-01-11 245,000 251,836 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value New York (continued) Port Authority of New York & New Jersey, 144th Construction Project 5.000 10-01-29 $3,500,000 $3,632,405 Port Authority of New York & New Jersey, 163rd Construction Project 5.000 07-15-39 3,500,000 3,591,280 Port Authority of New York & New Jersey, 5th Installment Special Project AMT 6.750 10-01-19 8,700,000 8,330,772 Triborough Bridge & Tunnel Authority, Highway Revenue Tolls 5.000 11-15-33 9,025,000 9,261,997 Westchester Tobacco Asset Securitization Corp., Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,613,920 Ohio 0.94% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06-01-24 4,330,000 3,559,000 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,082,960 Oklahoma 0.83% Grand River Dam Authority, Series A 5.250 06-01-40 2,000,000 2,034,420 Tulsa Municipal Airport Trust Trustees, Series A AMT 7.750 06-01-35 2,000,000 2,059,980 Oregon 1.38% Clackamas County School District No. 12, Series B (Zero Coupon Steps up to 5.000% on 6-15-11) Zero 06-15-28 5,630,000 5,710,002 Western Generation Agency, Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,084,677 Pennsylvania 3.60% Allegheny County Hospital Development Authority, West Penn Health Systems, Series A 5.000 11-15-28 3,500,000 2,547,965 Allegheny County Redevelopment Authority, Pittsburgh Mills Project 5.600 07-01-23 1,000,000 924,180 Carbon County Industrial Development Authority, Panther Creek Partners Project AMT 6.700 05-01-12 4,960,000 4,955,090 Luzerne County Industrial Development Authority, Amern Water Company 5.500 12-01-39 1,000,000 1,013,460 Pennsylvania Turnpike Commission, Series C Zero 12-01-38 4,000,000 784,240 Philadelphia Authority for Industrial Development, Commercial Development AMT 7.750 12-01-17 3,250,000 3,252,925 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,240,920 Puerto Rico 4.13% Commonwealth of Puerto Rico, Income Tax Revenue (D)(P) 10.852 07-01-11 4,900,000 5,180,280 Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D) 6.000 07-01-11 200,000 206,706 Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D)(P) 11.026 07-01-11 3,300,000 3,521,298 Puerto Rico Public Buildings Authority, Government Facilities, Series P 6.750 07-01-36 3,000,000 3,273,000 16 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Puerto Rico (continued) Puerto Rico Sales Tax Financing Authority, Sales Tax Revenue, Series A (Zero coupon Steps up to 6.750% on 8-1-16) Zero 08-01-32 $4,000,000 $3,249,880 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series C 5.250 08-01-41 5,000,000 4,924,650 Rhode Island 0.17% Town of Tiverton, Mount Hope Bay Village, Series A 6.875 05-01-22 900,000 857,934 South Carolina 3.64% Richland County, International Paper Company AMT 6.100 04-01-23 3,325,000 3,366,596 South Carolina State Public Service Authority, Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,419,460 South Carolina State Public Service Authority, Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,175,520 South Dakota 1.02% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 5,025,100 Texas 7.32% Bexar County Health Facilities Development Corp., Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07-01-32 1,000,000 1,091,860 Brazos River Authority, TXU Energy Company, Series A AMT 8.250 10-01-30 2,000,000 740,020 Dallas Waterworks & Sewer System Revenue 5.000 10-01-35 5,000,000 5,160,500 Harris County, Highway Revenue Tolls, Series C 5.000 08-15-49 5,000,000 4,850,700 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Series A (D) Zero 09-15-16 900,000 771,930 Lower Colorado River Authority 5.625 05-15-39 4,000,000 4,176,240 Lower Colorado River Authority, Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,003,600 Mission Economic Development Corp., Allied Waste, Inc. Project, Series A AMT 5.200 04-01-18 1,000,000 1,010,260 North Texas Tollway Authority, Highway Revenue Tolls, Series K-2 6.000 01-01-38 4,000,000 4,066,280 North Texas Tollway Authority, Series A 6.000 01-01-25 3,000,000 3,197,250 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,017,940 Utah 0.15% Salt Lake City, IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 635,000 725,107 Washington 0.38% Washington Public Power Supply Systems, Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,896,210 Wisconsin 0.44% State of Wisconsin, Series A 5.750 05-01-33 2,000,000 2,148,860 Wyoming 0.65% Campbell County Solid Waste Facilities Revenue, Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,201,360 See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 Maturity Rate (%) date Par value Value Other 1.34% Charter MAC Equity Issuer Trust, Series A4-1 AMT (S) 5.750 05-15-15 $3,000,000 3,185,520 Municipal Mortgage & Equity, LLC AMT (P)(S) 7.500 06-30-49 3,731,104 3,427,578 Short-Term Investments 0.65% (Cost $3,194,000) Par value Value Repurchase Agreement 0.65% Repurchase Agreement with State Street Corp. dated 11-30-10 at 0.010% to be repurchased at $3,194,001 on 12-1-10, collateralized by $2,925,000 Federal Home Loan Mortgage Corp., 4.500% due 7-15-13 (valued at $3,261,375, including interest) $3,194,000 3,194,000 Total investments (Cost $459,693,028)  99.33% Other assets and liabilities, net 0.67% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.43% Assured Guaranty Corp. 2.06% Financial Guaranty Insurance Company 1.16% National Public Finance Guarantee Insurance Corp. 10.31% (H) Non-income producing  Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At 11-30-10, the aggregate cost of investment securities for federal income tax purposes was $457,072,554. Net unrealized appreciation aggregated $32,483,580, of which $39,287,751 related to appreciated investment securities and $6,804,171 related to depreciated investment securities. 18 Tax-Free Bond Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments (continued) The portfolio had the following sector composition as a percentage of total net assets on 11-30-10: Value as a percentage of Sector composition Funds net assets General Obligation Bonds 6% Revenue Bonds Transportation 21% Utilities 17% Health Care 7% Tobacco 6% Airport 5% Development 5% Pollution 5% Water & Sewer 5% Education 4% Facilities 2% Other Revenue 16% Short-Term Investments & Other 1% See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-10 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $459,693,028) $489,556,134 Cash 724 Receivable for investmentssold 975,430 Receivable for fund sharessold 649,570 Interestreceivable 7,010,123 Other receivables and prepaidassets 92,837 Totalassets Liabilities Payable for investmentspurchased 4,392,321 Payable for fund sharesrepurchased 377,136 Distributionspayable 486,996 Payable toaffiliates Accounting and legal servicesfees 5,481 Transfer agentfees 28,063 Distribution and servicefees 36,304 Trusteesfees 44,172 Other liabilities and accruedexpenses 63,261 Totalliabilities Netassets Capital paid-in $486,030,689 Undistributed net investmentincome 1,663,695 Accumulated net realized loss oninvestments (24,706,406) Net unrealized appreciation (depreciation) oninvestments 29,863,106 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($439,485,553 ÷ 44,911,205shares) $9.79 Class B ($8,936,539 ÷ 913,173shares) 1 $9.79 Class C ($44,428,992 ÷ 4,540,562shares) 1 $9.78 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.25 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 20 Tax-Free Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-10 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $13,453,206 Expenses Investment management fees (Note4) 1,372,546 Distribution and service fees (Note4) 816,847 Accounting and legal services fees (Note4) 36,067 Transfer agent fees (Note4) 192,702 Trustees fees (Note4) 23,635 State registrationfees 25,405 Printing andpostage 20,837 Professionalfees 30,922 Custodianfees 35,454 Registration and filingfees 11,499 Other 12,144 Totalexpenses Net investmentincome Realized and unrealizedloss Net realized loss oninvestments (1,068,592) Change in net unrealized appreciation (depreciation) ofinvestments (8,431,783) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 11-30-10 ended (Unaudited) 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $10,875,148 $21,591,591 Net realized gain(loss) (1,068,592) 3,917,641 Change in net unrealized appreciation(depreciation) (8,431,783) 16,829,443 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,818,282) (19,877,142) ClassB (169,517) (395,884) ClassC (760,910) (1,253,985) Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofperiod 487,020,948 449,946,077 End ofperiod Undistributed net investmentincome 22 Tax-Free Bond Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.22 0.45 0.35 0.45 0.45 0.47 0.48 Net realized and unrealized gain (loss) oninvestments (0.18) 0.44 (0.30) (0.13) (0.29) (0.18) 0.19 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.45) (0.34) (0.45) (0.45) (0.46) (0.48) Net asset value, end ofperiod Total return (%) 5 6 7 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $439 $440 $411 $417 $434 $459 $487 Ratios (as a percentage of average net assets): Expenses beforereductions 0.96 8 0.98 1.02 0.96 0.95 0.96 0.99 Interest andfees 10    0.06 0.08   Expenses net of feewaivers 0.96 8 0.98 1.02 1.02 1.03 0.96 0.99 Net investmentincome 4.43 8 4.64 5.05 8 4.53 4.45 4.54 4.71 Portfolio turnover (%) 8 28 36 36 40 54 32 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 10 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 CLASS B SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.19 0.38 0.29 0.38 0.38 0.39 0.41 Net realized and unrealized gain (loss) oninvestments (0.19) 0.44 (0.29) (0.14) (0.30) (0.18) 0.18 Total from investment operations   Lessdistributions From net investmentincome (0.18) (0.38) (0.29) (0.37) (0.37) (0.38) (0.40) Net asset value, end ofperiod Total return (%) 5  8 6 8 8 8 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $10 $11 $13 $16 $21 $32 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 9 1.74 1.77 1.71 1.70 1.71 1.74 Interest andfees 11    0.06 0.08   Expenses net of feewaivers 1.70 9 1.73 1.77 1.77 1.78 1.71 1.74 Net investmentincome 3.68 9 3.89 4.29 9 3.77 3.69 3.79 3.96 Portfolio turnover (%) 8 28 36 36 40 54 32 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Less than (0.005%). 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Annualized. 10 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 11 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 Tax-Free Bond Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.18 0.38 0.29 0.38 0.37 0.39 0.41 Net realized and unrealized gain (loss) oninvestments (0.19) 0.44 (0.29) (0.14) (0.29) (0.18) 0.18 Total from investmentoperations  Lessdistributions From net investmentincome (0.18) (0.38) (0.29) (0.37) (0.37) (0.38) (0.40) Net asset value, end ofperiod Total return (%) 5 6 7 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $44 $38 $27 $13 $7 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 8 1.73 1.77 1.71 1.70 1.71 1.74 Interest andfees 10    0.06 0.08   Expenses net of feewaivers 1.70 8 1.73 1.77 1.77 1.78 1.71 1.74 Net investmentincome 3.67 8 3.88 4.31 8 3.78 3.70 3.79 3.96 Portfolio turnover (%) 8 28 36 36 40 54 32 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 10 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | Tax-Free Bond Fund 25 Notes to financial statements (unaudited) Note 1  Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
